Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Duen-Hwa Yan on 01/07/2022.
The application has been amended as follows: 
12. (Currently Amended) A method of eliciting an immune response in a patient who has cancer, comprising administering to said patient a composition comprising a population of activated T cells that selectively recognize cells in the patient that aberrantly express a peptide, wherein said peptide consists of the amino acid sequence of ALADLSVAV (SEQ ID NO: 169), wherein the peptide is in a complex with an MHC molecule, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to 1) a method of treating a patient who has cancer, comprising administering to said patient a composition comprising a population of activated T cells that selectively recognize cells in the patient that aberrantly express a peptide, wherein said peptide consists of the amino acid sequence of ALADLSVAV (SEQ ID NO: 169) and wherein the peptide is in a complex with an MHC molecule, and 2) a method of eliciting an immune response in a patient who as cancer, comprising administering to said patient a composition comprising a population of activated T cells that selectively recognize cells in the patient that aberrantly express a peptide, wherein said peptide consists of the amino acid sequence of ALADLSVAV (SEQ ID NO: 169) and wherein the peptide is in a complex with an MHC molecule. Based upon Table 1 from the instant specification, it appears that SEQ ID NO: 169 is derived from the HTR7 gene. Following a review of the prior art, it does not appear that HTR7 was a known tumor antigen upon the effective filing date of the invention. The closest prior art is Vaibhav et al. (Breast Cancer Research, 11(6): 1-17, 2009). Vaibhav et al. teach that HTR7 is expressed by at least one breast cancer cell line (MDA-MB-231); however Vaibhav et al. teach that HTR7 is also expressed by untransformed breast cells, see p. 5. As such the prior art does not anticipate the claimed invention. Furthermore based upon the teachings of the prior art, one of ordinary skill in the art would not have had ample motivation to develop a method of treating cancer via the administration of T cells specific for HTR7 polypeptides, much less the specific HTR7 polypeptide that consists of the instant SEQ ID NO: 169. Therefore the instantly claimed invention is free of the prior art. 





Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642